                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         THOMAS SANDOVAL, et al.,
                                   8                                                        Case No. 5:18-cv-05464-EJD
                                                        Plaintiffs,
                                   9                                                        ORDER DENYING WITHOUT
                                                 v.                                         PREJUDICE MOTION FOR
                                  10                                                        APPOINTMENT OF GUARDIAN AD
                                         COUNTY OF SANTA CLARA, et al.,                     LITEM FOR MINOR K.S.
                                  11
                                                        Defendants.                         Re: Dkt. No. 15
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Thomas Sandoval (“Sandoval”), individually and as a father on behalf of his

                                  14   minor child K.S., initiated this civil rights suit under 42 U.S.C. § 1983 against Santa Clara County,

                                  15   two law enforcement officers and K.S.’s mother. On September 24, 2018, Magistrate Judge

                                  16   Cousins issued an order denying without prejudice Sandoval’s motion to be appointed guardian ad

                                  17   litem for K.S. Judge Cousins perceived a potential conflict between the interests of Sandoval and

                                  18   K.S. because “Sandoval is suing the mother of K.S., Amber Saldana (“Saldana”), in a suit arising

                                  19   from a custody dispute over K.S.” Dkt. 11, p. 2. Accordingly, Judge Cousins denied Sandoval’s

                                  20   motion without prejudice to a renewed motion that either proposed a different guardian ad litem or

                                  21   explained how Sandoval and K.S. do not have divergent interests. In response, Sandoval filed an

                                  22   amended complaint that no longer includes any claims by K.S. against her mother (Dkt. No. 13)

                                  23   and renewed his motion to be appointed guardian ad litem for K.S. (Dkt. No. 15).

                                  24          Upon reassignment of the case, the undersigned Judge set a briefing schedule and hearing

                                  25   date for Sandoval’s renewed motion. The deadline for defendants to file a response to Sandoval’s

                                  26   motion has passed. Having considered Sandoval’s renewed motion and supporting paper, the

                                  27
                                       Case No.: 5:18-cv-05464-EJD
                                  28   ORDER DENYING MOTION FOR APPOINTMENT OF GUARDIAN AD LITEM FOR
                                       MINOR
                                                                        1
                                   1   court finds it appropriate to take the motion under submission for decision without oral argument

                                   2   pursuant to Civil Local Rule 7-1(b).

                                   3          Sandoval asserts that the amended complaint resolves any conflict. The Court disagrees.

                                   4   Although the amended complaint no longer includes claims by K.S. against her mother, there

                                   5   remains a potential conflict between K.S. and Sandoval because Sandoval continues to assert

                                   6   claims against Saldana. Therefore, Sandoval’s motion to be appointed is again DENIED without

                                   7   prejudice to renew the motion if Sandoval dismisses his claims against Saldana, which Saldana

                                   8   represents he is prepared to do.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: December 11, 2018

                                  12                                                  ______________________________________
Northern District of California
 United States District Court




                                                                                      EDWARD J. DAVILA
                                  13                                                  United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:18-cv-05464-EJD
                                  28   ORDER DENYING MOTION FOR APPOINTMENT OF GUARDIAN AD LITEM FOR
                                       MINOR
                                                                        2
